DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 9, filed 10/28/2021, with respect to the statutory double patenting rejection have been fully considered and are persuasive.  A Terminal Disclaimer was filed to address a non-statutory double patenting rejection of the amended claim language.  The rejection has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10805625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-15, 17-24, 26, and 27 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose all of the specifics of the claim language including adjusting a second view of a stereoscopic image by a second amount at a second edge where the second amount is equal to the first amount and the second edge is opposite a first edge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485